BEEZER,
concurring.
I concur in the result reached in the court’s opinion. I agree that “a federal prisoner who contends that his conviction is invalid because it was obtained in violation of his constitutional rights must exhaust his habeas corpus remedies before he may prosecute an action for damages to redress the alleged violation of his civil rights.” The district court correctly stayed Marchet-ti’s civil rights action pending exhaustion of his habeas corpus remedies.
I disagree, however, with the proposition that we have jurisdiction to review the district court’s stay order pursuant to Cohen’s collateral order exception to the final judgment rule. The Cohen requirements are not satisfied. I would treat Marchetti’s appeal as a petition for a writ of mandamus under 28 U.S.C. § 1651, and I would deny the petition.
In Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225-26, 93 L.Ed. 1528 (1949), the Court recognized a “small class” of decisions that are appealable under 28 U.S.C. § 1291 even though they do not terminate the underlying litigation. For Cohen’s collateral order exception to apply, the order at issue must “conclusively determine the disputed question, resolve an important issue completely separate from the merits of the action, and be effectively unreviewable on appeal from a final judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 2457-58, 57 L.Ed.2d 351 (1978) (footnote omitted). “If the order at issue fails to satisfy any one of these requirements, it is not appealable under the collateral-order exception to § 1291.” Gulfstream Aerospace Corp. v. Mayacamas, 485 U.S. 271, 276, 108 S.Ct. 1133, 1136-37, 99 L.Ed.2d 296 (1987).
The stay order entered against Marchetti fails to satisfy all of these requirements. The district court has not entered an important, separate and effectively unreviewable order. The district court has determined that Marchetti’s civil rights action alleges deprivations of his constitutional rights in securing his conviction and, therefore, that a federal court should first consider his habeas corpus petition.
The stay order does not foreclose federal review. Marchetti’s federal civil rights action is merely stayed while his federal ha-beas corpus petition proceeds. In Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 12, 103 S.Ct. 927, 935, 74 L.Ed.2d 765 (1983), by contrast, the order granting a stay pursuant to Colorado River effectively precluded federal court review. See also Gulfstream 485 U.S. at 276-77, 108 S.Ct. at 1136-37 (discussing Moses’ concern with federal court review of federal issues); Johnson v. Texas, 878 F.2d 904, 906 (5th Cir.1989) (expressing concern that stay would deny the appellant an evidentiary hearing before a federal trial court).
The stay order entered against Marchetti does not meet the Cohen factors and does not warrant an extension of the collateral order exception. As Justice Scalia stated in his concurrence in Gulfstream, “our finality jurisprudence is sorely in need of further limiting principles, so that Cohen appeals will be, as we originally announced they would be, a ‘small class [of decisions] ... too important to be denied review.’ ” 485 U.S. at 292, 108 S.Ct. at 1145 (Scalia, J., concurring) (quoting Cohen, 337 U.S. at 546, 69 S.Ct. at 1226).
*969Marehetti is not without recourse. Assuming that the stay order is not appeal-able, we should then treat Marchetti’s appeal as a petition for a writ of mandamus under 28 U.S.C. § 1651. Hartland v. Alaska Airlines, 544 F.2d 992, 1001 (9th Cir.1976). The basis for such a petition would be that the district court misperceived the claims raised in the civil rights action. In this case, Marchetti’s claims are related to the basis of his conviction, so the stay order was properly entered. A writ of mandamus should not issue.